IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39233

STATE OF IDAHO,                                   )         2012 Unpublished Opinion No. 491
                                                  )
       Plaintiff-Respondent,                      )         Filed: May 24, 2012
                                                  )
v.                                                )         Stephen W. Kenyon, Clerk
                                                  )
RONALD L. MACIK,                                  )         THIS IS AN UNPUBLISHED
                                                  )         OPINION AND SHALL NOT
       Defendant-Appellant.                       )         BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order denying motion to withdraw guilty plea, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
LANSING, Judge
       Ronald L. Macik appeals from the district court’s denial of Macik’s motion for
withdrawal of his guilty plea, which was filed more than thirty-eight years after entry of his
judgment of conviction.
       On September 14, 1972, Macik was convicted of first degree murder on his plea of guilty.
He was sentenced to a term of life imprisonment. Macik evidently did not appeal, or any appeal
that he filed was dismissed, for we find no record of an appeal in his case other than the appeal
of his co-defendant, Danny Powers. On March 14, 2011, Macik wrote a letter to the district
court which was treated as a motion to withdraw his guilty plea, and counsel was appointed to
represent him. The district court denied Macik’s motion upon concluding that the court was
without jurisdiction to consider the merits of his claim.
       Although “[m]indful of State v. Jakoski, 139 Idaho 352, 355, [79 P.3d 711, 714] (2003),”
in which the Idaho Supreme Court held that a trial court is without jurisdiction to entertain a

                                                 1
motion for withdrawal of a guilty plea after the judgment in the criminal case has become final,
Macik nevertheless appeals. In Jakoski, the Supreme Court stated, “Absent a statute or rule
extending its jurisdiction, the trial court’s jurisdiction to amend or set aside a judgment expires
once the judgment becomes final, either by expiration of the time for appeal or affirmance of the
judgment on appeal.” Id. at 355, 79 P.3d at 714. Idaho Criminal Rule 33(c), which authorizes
motions to withdraw guilty pleas, “does not include any provision extending the jurisdiction of
the trial court for the purpose of hearing a motion to withdraw a guilty plea.” Id. Consequently,
a trial court possesses no jurisdiction to consider a motion for withdrawal of a guilty plea after
the judgment of conviction has become final.            This absence of jurisdiction precludes
consideration of a motion to withdraw a guilty plea “irrespective of the merits” of the
defendant’s claim. State v. Wegner, 148 Idaho 270, 272, 220 P.3d 1089, 1091 (2009).
       It is apparent that the district court did not possess jurisdiction to grant Macik’s motion to
withdraw his guilty plea more than thirty-eight years after judgment was entered. Therefore, the
district court’s order denying Macik’s motion to withdraw his guilty plea is affirmed.
       Chief Judge GRATTON and Judge GUTIERREZ CONCUR.




                                                 2